              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                     Plaintiff,
                                                  Case No. 17-CR-167-2-JPS
v.

DERRICK L. HARRIS,
                                                                   ORDER
                     Defendant.


1.     INTRODUCTION

       On May 22, 2018, a superseding indictment charged Derrick L.

Harris with retaliating against an informant and discharging a firearm

during a crime of violence. (Docket #123). On June 15, 2018, the Court

granted the defendant’s motion to appoint Dr. Stephen A. Batzer (“Dr.

Batzer,”) as an expert witness. (Docket #131). The defendant proffers this

expert to opine on whether the defendant actually shot the informant’s car.

The government objected, and the matter was assigned to Magistrate Judge

Nancy Joseph. (Docket #137). On October 3, 2018, Magistrate Joseph issued

an order granting in part and denying in part the government’s motion to

exclude testimony by defense expert Dr. Batzer. (Docket #162).

       Magistrate Joseph held that Dr. Batzer was qualified as a ballistics

expert, and could render his opinion on the inclination angle of the bullet

based on his experience in shooting competitions, his Ph.D. in mechanical

engineering, and his time in the military as an ordnance officer. Id. at 8–9.

Dr. Batzer was also qualified to opine on the shape of the indentation, i.e.,

whether a bullet caused the indentation in the car, based on his prior work

experience with metals and teaching indentation analysis, as well as his
research on crash and accident reconstruction. Id. at 12–13. The reliability of

his methodologies would be subject to cross examination. Id. at 8–9, 13.

       However, Magistrate Joseph held that Dr. Batzer was not qualified

to testify on trace metals analysis. Specifically, Dr. Batzer had opined that

because the FBI’s lab report from a test of the subject car was negative for

copper and lead, then this conclusively proved that a bullet could not have

caused the dent. Id. at 9–10. Magistrate Joseph held that this was

inadmissible because Dr. Batzer had no experience looking at copper and

lead residue from bullets, despite his other experience with trace metal

testing. Id. at 10. Finally, the magistrate held that Dr. Batzer was not allowed

to give an opinion on who may have caused the damage to the informant’s

vehicle or on the defendant’s credibility. Id. at 12, 13.

       Each party submitted objections, responses, and replies to the

magistrate’s order, attacking all findings except whether Dr. Batzer should

be allowed to give an opinion on the defendant’s credibility.

2.     LEGAL STANDARD

       Federal Rule of Evidence 702, which governs the admissibility of

expert testimony, states that:

              A witness who is qualified as an expert by
              knowledge, skill, experience, training, or
              education may testify in the form of an opinion
              or otherwise if:
              (a) The expert’s scientific, technical, or other
              specialized knowledge will help the trier of fact
              to understand the evidence or to determine a
              fact in issue; (b) the testimony is based on
              sufficient facts or data; (c) the testimony is the
              product of reliable principles and methods; and
              (d) the expert has reliably applied the principles
              and methods to the facts of the case.


                                  Page 2 of 6
       In summary, the testimony must be helpful to the jury; the expert

must be qualified by knowledge, skill, experience, training, or education;

and the testimony must be reliable and fit the facts of the case. Lyman v. St.

Jude Med. S.C., Inc., 580 F. Supp. 2d 719, 722 (E.D. Wis. 2008). Courts will

evaluate expert qualifications on a case-by-case basis. See Gayton v. McCoy,

593 F.3d 610, 617 (7th Cir. 2010). While the court will act as a gate-keeper

for expert testimony, it should be liberally admitted—“[v]igorous cross-

examination, presentation of contrary evidence, and careful instruction on

the burden of proof are the traditional and appropriate means of attacking

shaky but admissible evidence.” Daubert v. Merrell Dow Pharm., Inc., 509

U.S. 579, 596 (1993).

       The standard of review for pretrial, non-dispositive motions decided

by a magistrate judge is whether they are “contrary to law or clearly

erroneous.” Fed. R. Crim. P. 59(a) (“The district judge must consider timely

objections and modify or set aside any part of the order that is contrary to

law or clearly erroneous.”).

3.     ANALYSIS

       3.1    Arguments Regarding the Inclination Angle of the Bullet
              and the Indentation Shape on the Car

       The government challenges Dr. Batzer’s qualifications to testify on

the inclination angle of the bullet and the indentation shape of the dent in

the car, noting that he has not had extensive experience recreating shootings

or testifying about bullet trajectories, he has not taken any courses or tests

on the subject, he is not a member of the Association of Firearms and Toolkit

Examiners, and he does not use common terminology. (Docket #168 at 6–

8). They argue that he has only conducted two reconstructions involving

bullet and bullet fragment trajectories, and his experience with rifle round


                                 Page 3 of 6
trajectories does not qualify him to give an opinion on the ballistics of a .40

caliber pistol. Id. at 8–10. They further argue that Dr. Batzer offered no

evidence that his reconstruction methodology was peer reviewed, that it

could be tested, or that it was generally accepted by the scientific

community. Id. at 12–13.

       The defendant argues that Dr. Batzer did use scientific methods and

refers the court to the affidavits submitted by Dr. Batzer. (Docket #181 at 3-

4). The defendant further argues that Dr. Batzer’s education, training, and

experience make him well-qualified to opine on the angle of inclination and

the shape of the dent. Id. at 4. The government replies that Dr. Batzer

nevertheless lacks superior knowledge, education, or skill in firearms and

ballistics, and critiques the lack of materials available to evaluate Dr.

Batzer’s reconstruction of the shooting. (Docket #184).

       The Court agrees with Magistrate Joseph’s conclusions regarding the

admissibility of Dr. Batzer’s testimony. Dr. Batzer has demonstrable

experience with firearms and ordnances and sufficient experience with

shooting reconstruction. He also has a breadth of knowledge in these

subject areas as a result of his military background, as well as his education

and training in mechanical engineering, materials sciences, and metallurgy.

Importantly, the reliability of Dr. Batzer’s methodologies remain subject to

vigorous cross-examination and ultimately evaluated against the backdrop

of testimony given by the government’s expert. Thus, the Court does not

find the admissibility of his testimony regarding the bullet’s angle of

inclination, or the indentation shape on the vehicle, to be clearly erroneous

or contrary to law.




                                 Page 4 of 6
       3.2     Arguments Regarding Trace Elements Analysis

       The defendant objects to the magistrate’s conclusion that Dr. Batzer

did not have sufficient experience to testify on trace elements, arguing that

Dr. Batzer has a breadth of knowledge related to trace elements analysis.

The defendant points to Dr. Batzer’s reagent analysis on “a similar car door

with the same type bullet strike in the same weather,” which showed a

positive result for copper and lead. (Docket #167 at 4). The defendant argues

that this supports Dr. Batzer’s opinion that a bullet should have left copper

and lead traces on the car. Id. at 1–3. Dr. Batzer submitted a lengthy affidavit

describing his expertise and the type of reagent analysis that he performed.

(Docket #167-1). The defendant cites Schuring v. Cottrell, 244 F. Supp. 3d 721,

728 (N.D. Ill. 2017) for the proposition that a broad, foundational

knowledge of the subject qualifies him to opine on a specific aspect of that

subject. (Docket #167 at 3).

       The government counters that Dr. Batzer conducted this trace metals

test after the Daubert hearing, so the magistrate could not examine the

principles or methods that were used. (Docket #182 at 8–9). The government

agrees with the magistrate that Dr. Batzer’s experience teaching

manufacturing courses on trace element testing, as well the article that he

wrote involving trace element analysis, does not give him superior

knowledge, skill, expertise, or education on the subject of bullet strike

residue. Id. at 5–6.

       The defendant replies that Dr. Batzer’s depth and breadth of

experience in science, metallurgy, and engineering qualifies him to testify

on the trace elements analysis, and argues that although anybody can

perform the “cookbook reagent test used by the FBI,” Dr. Batzer brings

unique expertise on metal properties and their interactions with other


                                  Page 5 of 6
metals. (Docket #183 at 2). He also explains that the reason Dr. Batzer did

not perform the reagent test before the Daubert hearing was because Dr.

Batzer wanted to allow the tested car door to be outside for the same

amount of time as the subject car in the FBI’s test. Id. at 3.

       Although the defendant has provided ample evidence of Dr. Batzer’s

knowledge of trace elements, the Court does not find Magistrate Joseph’s

exclusion of this testimony to be “clearly erroneous” in light of the

defendant’s post-Daubert hearing submission of new materials, as well as

Dr. Batzer’s lack of experience testing bullet residue. An updated trial

scheduling order will follow.

       Accordingly,

       IT IS ORDERED that the parties’ objections (Docket #167 and #168)

to Magistrate Judge Nancy Joseph’s order (Docket #162) be and the same

are hereby OVERRULED.

       Dated at Milwaukee, Wisconsin, this 7th day of January, 2019.

                                    BY THE COURT:



                                    ____________________________________

                                    J. P. Stadtmueller
                                    U.S. District Judge




                                  Page 6 of 6
